Exhibit 10.9

GUARANTY


Date:  April 23, 2012




Beneficiary Notice Address:
c/o General Electric Capital Corporation
4 Park Plaza, Suite 1400
Irvine, CA 92614




THIS GUARANTY ("Guaranty"), dated as of April 23, 2012, by Landec Corporation, a
corporation organized and existing under the laws of the state of Delaware
("Guarantor"), is provided in favor of "Beneficiary".  As used in this Guaranty,
the term "Beneficiary" shall mean General Electric Capital Corporation and all
its subsidiaries, parent entities and affiliates, including, but not limited to,
GE Capital Commercial Inc. and General Electric Credit Corporation of Tennessee,
entities formed, managed or serviced by any of the foregoing, including, but not
limited to, GE CF Trust and GE TF Trust, and the successors and assigns of each
of the foregoing.  If more than one Guarantor has entered into this Guaranty,
the obligations of each Guarantor under this Guaranty shall be joint and several
and any reference below to "Guarantor" shall mean each such Guarantor.


To induce Beneficiary to extend credit to  Apio, Inc., a corporation organized
and existing under the laws of the state of Delaware ("Customer"), pursuant to
the terms of that certain Master Security Agreement dated as of the date hereof
between Customer and Beneficiary, that certain Promissory Note dated as of the
date hereof given by Customer to Beneficiary, together with any security
agreements, chattel mortgages, pledge agreements, schedules and/or any other
documents or instruments evidencing, or relating to such financial accommodation
(but excluding therefrom, however, documents and agreements relating to that
certain revolving credit facility being provided by certain affiliates of
Beneficiary to Customer on or about the date hereof) (as amended, amended and
restated, supplemented or otherwise modified from time to time, collectively the
"Transaction Documents" and each individually, a "Transaction Document"), but
without in any way binding Beneficiary to do so, Guarantor, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, does hereby absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the due regular and
punctual payment of any sum or sums of money which Customer may owe to
Beneficiary now or at any time hereafter, evidenced by a Transaction Document,
whether it represents principal, interest (including interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), late charges,
indemnities, an original balance, an accelerated balance, liquidated damages, a
balance reduced by partial payment, a deficiency after sale or other disposition
of any equipment, collateral or security, or any other type of sum of any kind
whatsoever that Customer may owe to Beneficiary now or at any time hereafter,
and does hereby further guarantee to Beneficiary the due, regular and punctual
performance of any other duty or obligation of any kind or character whatsoever
that Customer may owe to Beneficiary now or at any time hereafter arising from
or relating to (directly or indirectly) any and all Transaction Documents (all
such payment and performance obligations being collectively referred to as the
"Obligations").  Guarantor does hereby further guarantee to pay within ten (10)
days after demand all losses, costs, attorneys' fees and expenses which may be
suffered by Beneficiary by reason of an Event of Default (as defined in the
Transaction Documents) or default of Guarantor hereunder.  All payments made
under this Guaranty shall be paid to Beneficiary in immediately available funds
without set-off or counterclaim consistent with Beneficiary’s payment policy,
generally by check or wire transfer drawn on a bank account located in the
United States in the name of Guarantor and not by currency, money orders or
travelers checks.


This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection).  Nothing herein shall require Beneficiary to first seek
or exhaust any remedy against Customer, its successors and assigns, or any other
person obligated with respect to the Obligations, or to first foreclose, exhaust
or otherwise proceed against any leased equipment, collateral or security which
may be given in connection with the Obligations.  It is agreed that Beneficiary
may, upon any breach or default of Customer, or at any time thereafter, make
demand upon Guarantor and receive payment and performance of the Obligations,
with or without notice or demand for payment or performance by Customer, its
successors or assigns, or any other person.  Suit may be brought and maintained
against Guarantor, at Beneficiary’s election, without joinder of Customer or any
other person as parties thereto.  The obligations of each signatory to this
Guaranty, and any other guarantor of the Obligations, shall be joint and
several. Without limiting the generality of the foregoing, each representation,
warranty, covenant and/or other undertaking by Guarantor hereunder shall be
deemed to have been made jointly and severally by each of the undersigned.  A
separate action or actions may be brought against any one of the undersigned
parties whether or not an action is brought against any of the other undersigned
parties.  Notices hereunder required to be provided to the Guarantor shall be
effective if provided to any one of the undersigned parties, and any consent by
Guarantor shall be effective if provided by any one of the undersigned parties.


Guarantor agrees that Guarantor’s obligations under this Guaranty shall be
primary, absolute, continuing and unconditional, irrespective of and unaffected
by any of the following actions or circumstances (regardless of any notice to or
consent of such Guarantor) and Guarantor hereby affirmatively and irrevocably
waives as a defense to the payment or performance of obligations hereunder each
and every one of the following defenses: (a) the genuineness, validity,
regularity and enforceability of the Transaction Documents or any other
document; (b) any extension, renewal, amendment, change, waiver or other
modification of the Transaction Documents or any other document; (c) the absence
of, or delay in, any action to enforce the Transaction Documents, this Guaranty
or any other document; (d) Beneficiary’s failure or delay in obtaining any other
guaranty of the Obligations (including, without limitation, Beneficiary’s
failure to obtain the signature of any other guarantor hereunder); (e) the
release of, extension of time for payment or performance by, or any other
indulgence granted to Customer or any other person with respect to the
Obligations by operation of law or otherwise; (f) the existence, value,
condition, loss, subordination or release (with or without substitution) of, or
failure to have title to or perfect and maintain a security interest in, or the
time, place and manner of any sale or other disposition of any leased equipment,
collateral or security given in connection with the Obligations, or any other
impairment (whether intentional or negligent, by operation of law or otherwise)
of the rights of Guarantor; (g) Customer's voluntary or involuntary bankruptcy,
insolvency, assignment for the benefit of creditors, reorganization, or similar
proceedings affecting Customer or any of its assets; (h) any merger or
consolidation of Customer, any change in control of Customer or any sale of all
or substantially all of the assets of Customer; or (i) any other action or
circumstances which might otherwise constitute a legal or equitable discharge or
defense of an obligor, surety or guarantor.
 
 
 

--------------------------------------------------------------------------------

 
 
This Guaranty, the Transaction Documents and the Obligations may be assigned by
Beneficiary, without the consent of Guarantor.  Guarantor agrees that if
Guarantor receives written notice of an assignment from Beneficiary, Guarantor
will pay all amounts due hereunder to such assignee or as instructed by
Beneficiary.  Guarantor also agrees to acknowledge and confirm in writing any
such assignment in form and content as may be reasonably requested by
assignee.  Guarantor hereby waives and agrees not to assert against any such
assignee any of the defenses set forth in the immediate preceding
paragraph.  Guarantor may not assign, transfer or delegate any of Guarantor’s
rights, duties or obligations under this Guaranty without the prior written
consent of Beneficiary.
 
This Guaranty may be terminated upon delivery to Beneficiary (at Beneficiary’s
notice address shown above, as the same may from time to time be changed in
accordance with the notice provisions of this Guaranty) of a written termination
notice from Guarantor.  However, as to all Obligations (whether matured,
unmatured, absolute, liquidated, contingent or otherwise) incurred by Customer
prior to Beneficiary’s receipt of such written termination notice (and
regardless of any subsequent amendment, extension or other modification which
may be made with respect to such Obligations), this Guaranty shall nevertheless
continue and remain undischarged until all such Obligations are indefeasibly
paid and performed in full.


Guarantor agrees that this Guaranty shall remain in full force and effect or be
reinstated (as the case may be) if at any time payment or performance of any of
the Obligations (or any part thereof) is rescinded, reduced or must otherwise be
restored or returned by Beneficiary, all as though such payment or performance
had not been made.  If, by reason of any bankruptcy, insolvency or similar laws
affecting the rights of creditors, Beneficiary shall be prohibited from
exercising any of Beneficiary’s rights or remedies against Customer or any other
person or against any property, then, as between Beneficiary and Guarantor, such
prohibition shall be of no force and effect, and Beneficiary shall have the
right to make demand upon, and receive payment from, Guarantor of all amounts
and other sums that would be due to Beneficiary upon a default with respect to
the Obligations.
 
Notice of acceptance of this Guaranty and of any default by Customer or any
other person is hereby waived.  Presentment, protest demand, and notice of
protest, demand and dishonor of any of the Obligations, and the exercise of
possessory, collection or other remedies for the Obligations, are hereby
waived.  Guarantor warrants that Guarantor has adequate means to obtain from
Customer on a continuing basis financial data and other information regarding
Customer and is not relying upon Beneficiary to provide any such data or other
information.  Without limiting the foregoing, notice of adverse change in
Customer's financial condition or of any other fact which might materially
increase the risk of Guarantor is also waived.  All settlements, compromises,
accounts stated and agreed balances made in good faith between Customer, its
successors or assigns, and Beneficiary shall be binding upon and shall not
affect the liability of Guarantor.
 
Payment of all amounts now or hereafter owed to Guarantor by Customer or any
other obligor for any of the Obligations is hereby subordinated in right of
payment to the indefeasible payment in full to Beneficiary of all Obligations
and is hereby assigned to Beneficiary as a security therefor.  Guarantor hereby
irrevocably and unconditionally waives and relinquishes all statutory,
contractual, common law, equitable and all other claims against Customer, any
other obligor for any of the Obligations, any collateral therefor, or any other
assets of Customer or any such other obligor, for subrogation, reimbursement,
exoneration, contribution, indemnification, setoff or other recourse in respect
of sums paid or payable to Beneficiary by Guarantor, and Guarantor hereby
further irrevocably and unconditionally waives and relinquishes any and all
other benefits which Guarantor might otherwise directly or indirectly receive or
be entitled to receive by reason of any amounts paid by, or collected or due
from, Guarantor, the Customer or any other obligor for any of the Obligations,
or realized from any of their respective assets.
 
GUARANTOR HEREBY UNCONDITIONALLY WAIVES GUARANTOR’S RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY,
THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, ANY OF THE RELATED DOCUMENTS,
ANY DEALINGS BETWEEN GUARANTOR AND BENEFICIARY RELATING TO THE SUBJECT MATTER
HEREOF OR THEREOF, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN
GUARANTOR AND BENEFICIARY.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING,
WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS).  THIS WAIVER IS IRREVOCABLE MEANING THAT
IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY,
THE OBLIGATIONS GUARANTEED HEREBY, OR ANY RELATED DOCUMENTS.  IN THE EVENT OF
LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
As used in this Guaranty: a) the word "person" shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, limited liability company, unincorporated organization, or any government
or any political subdivision thereof; and b) the word "entity" shall mean any
corporation, partnership, joint venture, association, joint-stock company,
trust, limited liability company, unincorporated organization, or any government
or any political subdivision thereof (but shall not mean an individual).


           This Guaranty is intended by the parties as a final expression of the
guaranty of Guarantor and is also intended as a complete and exclusive statement
of the terms thereof.  No course of dealing, course of performance or trade
usage, nor any parol evidence of any kind, shall be used to supplement or modify
any of the terms hereof, nor are there any conditions to the full effectiveness
of this Guaranty.  This Guaranty and each of its provisions may only be waived,
modified, varied, released, terminated or surrendered, in whole or in part, by a
duly authorized written instrument signed by Beneficiary.  No failure by
Beneficiary to exercise Beneficiary’s rights hereunder shall give rise to any
estoppel against Beneficiary, or excuse Guarantor from performing
hereunder.  Beneficiary’s waiver of any right to demand performance hereunder
shall not be a waiver of any subsequent or other right to demand performance
hereunder.  The rights and remedies of Beneficiary hereunder are cumulative and
nonexclusive of any other rights and remedies that Beneficiary may have under
any other agreement or at law or in equity and may be exercised individually or
concurrently, any or all thereof may be exercised instead of or in addition to
each other or any remedies at law, in equity, or under statute.
 
 
 

--------------------------------------------------------------------------------

 
 
THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
OF SUCH STATE).  This Guaranty shall bind Guarantor’s successors and assigns and
the benefits thereof shall extend to and include Beneficiary’s successors and
assigns. Upon Beneficiary’s request, Guarantor will deliver Beneficiary copies
of Guarantor’s complete financial statements, reflecting the Guarantor's assets,
liabilities, net worth and income and expenses in reasonable detail, along with
copies of the Guarantor's most recent tax returns and an updated personal
financial statement.  Guarantor will deliver to Beneficiary Guarantor’s complete
financial statements, certified by a recognized firm of certified public
accountants, within ninety (90) days of the close of each fiscal year of
Guarantor.   Guarantor will deliver to Beneficiary copies of Guarantor’s
quarterly financial reports certified by Guarantor’s chief financial officer,
within ninety (90) days after the close of each fiscal quarter of Guarantor and
copies of Guarantor’s most current tax returns.  As applicable, Guarantor will
deliver to Beneficiary copies of all Forms 10-K and 10-Q, if any, within 30 days
after the dates on which they are filed with the Securities and Exchange
Commission (it being understood that to the extent the same are properly filed
on EDGAR they shall be deemed delivered to Beneficiary on the date on which the
same are filed on EDGAR). In addition, in the event of default hereunder,
Beneficiary may at any time inspect Guarantor’s records. Documents required to
be delivered pursuant to this paragraph (to the extent any such documents are
included in materials otherwise filed with the Securities and Exchange
Commission) shall be deemed to have been delivered on the date (i) on which
Guarantor posts such documents, or provides a link thereto on Guarantor’s
website on the internet at the website address “www.landec.com” (or any
successor page notified to Beneficiary); or (ii) on which such documents are
posted on Guarantor’s behalf on an Internet or intranet website, if any, to
which Beneficiary has access.


Guarantor hereby represents and warrants to Beneficiary as of the date hereof
that (i) Guarantor (if an entity) is duly organized and validly existing under
the laws of its state of incorporation or formation, as applicable, and has full
corporate (or similar) power to enter into this Guaranty and to perform its
obligations hereunder; (ii) Guarantor’s execution, delivery and performance
hereof does not and will not violate any judgment, order or law applicable to
Guarantor, or constitute a breach of or default under any material indenture,
mortgage, deed of trust, or other agreement entered into by Guarantor with the
Guarantor’s creditors or any other party; (iii) no approval, consent or
withholding of objections that has not already been obtained is required from
any governmental authority or any other entity with respect to the execution,
delivery and performance by Guarantor of this Guaranty; (iv) this Guaranty
constitutes a valid, legal and binding obligation of Guarantor, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability; (v)
there are no proceedings presently pending or threatened against Guarantor which
will impair Guarantor’s ability to perform under this Guaranty; (vi) all
financial statements delivered to Beneficiary in connection with this Guaranty
have been (and will be) prepared in accordance with generally accepted
accounting principles and since the date of Guarantor's most recent financial
statement, there has been no material adverse change in the financial condition
of Guarantor; (vii) it is to the benefit of Guarantor to execute this Guaranty;
(viii) the benefit to Guarantor is reasonably worth the obligations hereby
guaranteed; and (ix) Guarantor is and will remain in full compliance with all
laws and regulations applicable to Guarantor including, without limitation,
Guarantor neither is nor shall be (Y) listed on the Specially Designated
Nationals and Blocked Person List maintained by the Office of Foreign Assets
Control ("OFAC"), Department of the Treasury, and/or any other similar lists
maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (Z) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders.


If any provisions of this Guaranty are in conflict with any applicable statute,
rule or law, then such provisions shall be deemed null and void to the extent
that they may conflict therewith, but without invalidating any other provisions
hereof.


GUARANTOR IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK TO HEAR AND DETERMINE ANY SUIT,
ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR IN
CONNECTION HEREWITH AND WITH THE TRANSACTION DOCUMENTS (COLLECTIVELY, THE
"PROCEEDINGS"), AND GUARANTOR FURTHER IRREVOCABLY WAIVES ANY RIGHT GUARANTOR MAY
HAVE TO REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT (EVEN IF REMOVAL IS
SOUGHT TO ANOTHER OF THE ABOVE-NAMED COURTS). GUARANTOR IRREVOCABLY WAIVES ANY
OBJECTION WHICH GUARANTOR MIGHT NOW OR HEREAFTER HAVE TO THE ABOVE-NAMED COURTS
BEING NOMINATED AS THE EXCLUSIVE FORUM TO HEAR AND DETERMINE ANY SUCH
PROCEEDINGS AND AGREES NOT TO CLAIM THAT GUARANTOR IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF THE ABOVE-NAMED COURTS FOR ANY REASON WHATSOEVER, THAT
GUARANTOR OR GUARANTOR’S PROPERTY IS IMMUNE FROM LEGAL PROCESS FOR ANY REASON
WHATSOEVER, THAT ANY SUCH COURT IS NOT A CONVENIENT OR APPROPRIATE FORUM IN EACH
CASE WHETHER ON THE GROUNDS OF VENUE OR FORUM NON-CONVENIENS OR OTHERWISE.
GUARANTOR ACKNOWLEDGES THAT BRINGING ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
COURT OTHER THAN THE COURTS SET FORTH ABOVE WILL CAUSE IRREPARABLE HARM TO
BENEFICIARY WHICH COULD NOT ADEQUATELY BE COMPENSATED BY MONETARY DAMAGES, AND,
AS SUCH, GUARANTOR AGREES THAT, IN ADDITION TO ANY OF THE REMEDIES TO WHICH
BENEFICIARY MAY BE ENTITLED AT LAW OR IN EQUITY, BENEFICIARY WILL BE ENTITLED TO
AN INJUNCTION OR INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND WITHOUT PROOF
OF ACTUAL DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH PROCEEDINGS IN ANY
OTHER COURT. Notwithstanding the foregoing, Beneficiary shall have the right to
apply to a court of competent jurisdiction in the United States of America or
abroad for equitable relief as is necessary to preserve, protect and enforce
Beneficiary’s rights under this Guaranty and the Transaction Documents,
including, but not limited to orders of attachment or injunction necessary to
maintain the status quo pending litigation or to enforce judgments against
Guarantor, Customer or the collateral pledged to Beneficiary pursuant to any
Transaction Document or to gain possession of any asset or such collateral
subject of the Transaction Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
All notices to be given in connection with this Guaranty shall be in writing,
shall be addressed to the parties at their respective notice addresses set forth
in this Guaranty (unless and until a different address may be specified in a
written notice to the other party or parties), and shall be deemed given: (i) on
the date of receipt if delivered by hand; (ii) on the next business day after
being sent by overnight courier service; and (iii) on the third business day
after being sent by regular, registered, certified mail


EACH PERSON SIGNING ON BEHALF OF THE ENTITY REPRESENTS AND WARRANTS THAT HE OR
SHE HAS THE AUTHORITY TO SIGN ON BEHALF OF SUCH ENTITY AND BY SO SIGNING TO BIND
SUCH ENTITY HEREUNDER.


This Guaranty may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Guaranty by facsimile transmission shall be as effective
as delivery of a manually executed counterpart hereof.




[SIGNATURE PAGE FOLLOWS]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Guaranty is executed the day and year above written.

 

 
Landec Corporation
   
as Guarantor
               
 
By:
/s/ Gregory S. Skinner             Name: Gregory S. Skinner             Title:
CFO                    
Attest: Rosemary Artman            
                  Address for notices:       3603 Haven Avenue       Menlo Park,
CA  94025  


Signature Page for Guaranty
 
 
 

--------------------------------------------------------------------------------

 
 
April 23, 2012


Landec Corporation
3603 Haven Avenue
Menlo Park, CA  94025


RE:     Acknowledgement of Obligations under Guaranty


Ladies and Gentlemen:


GE Capital Commercial Inc. (together with its successors and assigns if any, the
“Financing Company”) is considering providing lease or (as the case may be) loan
financing on or about the date hereof (the “New Financing”) to Apio, Inc.
(“Customer”) for equipment or other personal property described in the New
Financing.


In connection with the New Financing, Landec Corporation (“Guarantor”) has
executed a continuing Guaranty (the “Guaranty”) in favor of Beneficiary (as
defined in the Guaranty) pursuant to which Guarantor has guaranteed all of
Customer’s Obligations (as defined in the Guaranty).  Guarantor hereby
acknowledges that Financing Company is a Beneficiary under the Guaranty and that
the term “Obligations” as used in the Guaranty includes all of Customer’s
present and future obligations and liabilities to Financing Company under any
and all agreements, notes, leases, schedules, instruments and other documents
now and hereafter executed in connection with the New Financing.


Please sign this acknowledgement in the space provided below and return the
executed copy to my attention.  


Notwithstanding the execution of this acknowledgement, the terms and conditions
of the Guaranty remain in full force and effect and unmodified.  Thank you.


GE Capital Commercial Inc.
 
 
By:
/s/ Keavin Deady
       
Name:
Kevin Deady
       
Title:
Authorized Signatory
 

 


[SIGNATURE PAGE FOLLOWS]


















ACKNOWLEDGED AND AGREED:  


 
 

--------------------------------------------------------------------------------

 



 
Landec Corporation
as Guarantor
 
 
By:
/s/ Gregory S. Skinner
       
Name:
Gregory S. Skinner
       
Title:
Chief Financial Officer
       
Date:
 



Attest: /s/ Rosemary Artman____










 
Signature Page for Acknowledgement of Obligations under Guaranty